
	

113 HR 5303 IH: 21st Century Classroom Innovation Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5303
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To promote the use of blended learning in classrooms across America.
	
	
		1.Short titleThis Act may be cited as the 21st Century Classroom Innovation Act.
		2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of
			 an amendment to a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Encouraging State and local blended learning projects
			(a)State applicationsSection 2112(b) (20 U.S.C. 6612(b)) is amended by inserting at the end the following:
				
					(13)In the case of a State that will carry out a program to award grants under section 2113(c)(3), a
			 description of the program, which shall include—
						(A)the criteria the State will use to award grants under such section to eligible entities to carry
			 out blended learning projects;
						(B)the State policies and procedures to be waived by the State, consistent with Federal law, for such
			 eligible entities to carry out such projects, which may include waivers
			 with respect to—
							(i)restrictions on class sizes;
							(ii)restrictions on licensing or credentialing of personnel supervising student work in such projects;
							(iii)restrictions on the use of State funding for instructional materials for the purchase of digital
			 instructional resources;
							(iv)restrictions on advancing students based on demonstrated mastery of learning outcomes, rather than
			 seat-time requirements; and
							(v)restrictions on secondary school students in the State enrolling in online coursework;
							(C)how the State will inform eligible entities of the availability of the waivers described in
			 subparagraph (B); and
						(D)how the State will provide the non-Federal match required under subparagraph (D) of section
			 2113(c)(3)..
			(b)State use of fundsSection 2113 (20 U.S.C. 6613) is amended—
				(1)in subsection (a)(2), by striking 2.5 and inserting 1.5; and
				(2)in subsection (c)—
					(A)by striking the matter preceding paragraph (1) and inserting the following:
						
							(1)In generalThe State educational agency for a State that receives a grant under section 2111 shall use the
			 funds described in subsection (a)(3) to carry out one or more of the
			 activities described in paragraph (2) or (3).
							(2)ActivitiesThe State educational agency may use the funds described in subsection (a)(3) to carry out one or
			 more of the following, which may be carried out through a grant or
			 contract with a for-profit or nonprofit entity:;
					(B)by redesignating paragraphs (1) through (18) as subparagraphs (A) through (R), respectively;
					(C)in subparagraph (A), as so redesignated—
						(i)by redesignating subparagraph (A)(i) and clause (ii) as clause (i)(I) and subclause (II),
			 respectively; and
						(ii)by redesignating subparagraphs (B) and (C) as clauses (ii) and (iii), respectively;
						(D)in subparagraph (B), as so redesignated, by redesignating subparagraphs (A) and (B) as clauses (i)
			 and (ii), respectively;
					(E)in subparagraph (D), as so redesignated, by redesignating subparagraphs (A) and (B) as clauses (i)
			 and (ii), respectively;
					(F)in subparagraph (R), as so redesignated, by redesignating subparagraphs (A) and (B) as clauses (i)
			 and (ii), respectively; and
					(G)by adding at the end the following:
						
							(3)Blended learning projects
								(A)In generalThe State educational agency may use the funds described in subsection (a)(3) to carry out a
			 program to award grants on a competitive basis to eligible entities in the
			 State to carry out blended learning projects described in this paragraph.
								(B)ApplicationAn eligible entity desiring to receive a grant under this paragraph shall submit an application to
			 the State educational agency at such time and in such manner as the agency
			 may require, and which describes—
									(i)the blended learning project to be carried out by the eligible entity, including the design of the
			 instructional model to be carried out by the eligible entity and how such
			 eligible entity will use funds provided under this paragraph to carry out
			 the project;
									(ii)in the case of an eligible entity described in subclause (I) or (III) of subparagraph (E)(ii), the
			 schools that will participate in the project;
									(iii)how the eligible entity will ensure sufficient information technology is available to carry out the
			 project;
									(iv)how the eligible entity will ensure sufficient digital instructional resources are available to
			 students participating in the project;
									(v)the ongoing professional development to be provided for teachers, school leaders, and other
			 personnel carrying out the project;
									(vi)the State policies and procedures for which the eligible entity requests waivers from the State to
			 carry out the project, which may include requests for the waivers
			 described in section 2112(b)(13)(B);
									(vii)as appropriate, how the eligible entity will use the blended learning project to improve
			 instruction and access to the curriculum for diverse groups of students,
			 including students with disabilities and students who are limited English
			 proficient;
									(viii)how the eligible entity will evaluate the project and publicly report the results of such
			 evaluation; and
									(ix)how the eligible entity will sustain the project beyond the grant period.
									(C)Uses of fundsAn eligible entity receiving a grant under this paragraph shall use such grant to carry out a
			 blended learning project, which shall include at least one of the
			 following activities:
									(i)Planning activities, which may include development of new instructional models (including blended
			 learning technology software and platforms), the purchase of digital
			 instructional resources, initial professional development activities, and
			 one-time information technology purchases, except that such expenditures
			 may not include expenditures related to significant construction or
			 renovation of facilities.
									(ii)Ongoing professional development for teachers, school leaders, or other personnel involved in the
			 project.
									(D)Non-federal matchA State educational agency that carries out a grant program under this paragraph shall provide
			 non-Federal matching funds equal to not less than 10 percent of the grant
			 funds awarded by the State educational agency to eligible entities under
			 this paragraph.
								(E)DefinitionsFor purposes of this paragraph:
									(i)Blended learning projectThe term blended learning project means a formal education program—
										(I)that includes an element of online learning, and instructional time in a supervised location away
			 from home;
										(II)that includes an element of student control over time, place, path, or pace; and
										(III)the modalities along each student’s learning path within a course or subject are connected to
			 provide an integrated learning experience.
										(ii)Charter schoolThe term charter school has the meaning given the term in section 5210.
									(iii)Eligible entityThe term eligible entity means a—
										(I)local educational agency;
										(II)charter school; or
										(III)consortium of the entities described in subclause (I) or (II), which may be in partnership with a
			 for-profit or nonprofit entity..
					
